DECISION
The application of the above-named defendant for a review of the sentence of 10 years for Sexual Assault imposed on May 2, 1986, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall be amended to ten years with five years suspended
The reasons for the amendment are:
(1) The sentencing judge should have given more consideration to the Defendant for sparing the victim from the trial ordeal;
(2) This board considered the fact that the Defendant cooperated and admitted his guilt in face of what the County Attorney admitted what was a very weak case; and
(3) The matter was further complicated by the fact that two judges were involved, one by taking the Plea, and one by imposing the Sentence.
We wish to thank Amy Guth of the Montana Defender Project for her assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas C. Honzel, Douglas Harkin, Judges.